DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,070,774 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 16 reads on patented claim 1 as follow: a projection system (column 31, lines 38-39), a method for generating a lightfield simulation (column 31, line 37), said method comprising: driving a beam-steering spatial light modulator (SLM) with a first set of drive values to place said beam-steering SLM in a first state at a first time (column 31, lines 40-42); driving said beam-steering SLM with a second set of drive values that cause said beam-steering SLM to transition from said first state of said beam-steering SLM to a second state of said beam-steering SLM at a second time (column 31, lines 47-51); modeling said transition of said beam-steering SLM from said first state to said second state (column 31, lines 56-57); determining a third state of said beam-steering SLM at a third time based at least in part on said model of said transition of said beam-steering SLM, said third time occurring between said first time and said second time (column 31, lines 63-67); and generating a lightfield simulation of a lightfield generated by said beam-steering SLM at said third time based at least in part on said third state of said beam-steering SLM (column 32, lines 1-4).
Claim 17 reads on patented claim 2 as follow: the step of modeling said transition of said beam-steering SLM from said first state to said second state includes modeling said transition of said beam-steering SLM based at least in part on an age of said beam-steering SLM (column 32, lines 5-9).
Claim 18 reads on patented claim 3 as follow: the step of modeling said transition of said beam-steering SLM from said first state to said second state includes modeling said transition of said beam-steering SLM based at least in part on said first state and said second state of said beam-steering SLM (column 32, lines 10-14).
Claim 19 reads on patented claim 4 as follow: the step of modeling said transition of said beam-steering SLM from said first state to said second state includes modeling said transition of said beam-steering SLM based at least in part on physical characteristics of a liquid crystal layer of said beam-steering SLM (column 32, lines 16-21).
Claim 20 reads on patented claim 5 as follow: the beam-steering SLM includes a plurality of pixels; and said step of modeling said transition of said beam-steering SLM from said first state to said second state includes modeling said transition of said beam-steering SLM on a pixel-by-pixel basis (column 32, lines 23-28).
Claim 21 reads on patented claim 6 as follow: the beam-steering SLM includes a plurality of pixels; and said step of modeling said transition of said beam-steering SLM from said first state to said second state includes modeling said transition of said beam-steering SLM based at least in part on crosstalk between pixels of said plurality of pixels (column 32, lines 30-36).
Claim 22 reads on patented claim 7 as follow: the step of modeling said transition of said beam-steering SLM from said first state to said second state includes modeling said transition of said beam-steering SLM based at least in part on a temperature of said beam-steering SLM (column 32, lines 37-41).
Claim 23 reads on patented claim 8 as follow: the step of modeling said transition of said beam-steering SLM from said first state to said second state includes modeling said transition of said beam-steering SLM based at least in part on an intensity of a lightfield incident on said beam-steering SLM (column 32, lines 42-47).
Claim 24 reads on patented claim 9 as follow: the step of modeling said transition of said beam-steering SLM from said first state to said second state includes modeling said transition of said beam-steering SLM based at least in part on a physical property of a lightfield incident on said beam-steering SLM (column 32, lines 48-53).
Claim 25 reads on patented claim 10 as follow: the step of modeling said transition of said beam-steering SLM from said first state to said second state includes modeling said transition of said beam-steering SLM based at least in part on a total amount of light incident on said beam- steering SLM over a lifetime of said beam-steering SLM (column 3,2 lines 54-60).
Claim 26 reads on patented claim 1 as follow: the step of modeling a transition of said beam-steering SLM from said first state to said second state (column 31, lines 56-57) includes: generating a transition function, said transition function being indicative of a relationship between time and a phase delay imparted on an incident lightfield by a pixel of said beam-steering SLM (column 31, lines 58-61); and determining a value of said transition function at said third time (column 31, lines 61-62).
Claim 27 reads on patented claim 11 as follow: the step of determining a value of said transition function at said third time includes determining an average of said transition function over a time period including said third time (column 32, lines 61-64).
Claim 28 reads on patented claim 12 as follow: determining a plurality of states of said beam-steering SLM at a plurality of times based at least in part on said model of said transition of said beam-steering SLM, each of said plurality of times occurring between said first time and said second time (column 32, line 65 through column 33, line 3).
Claim 29 reads on patented claim 13 as follow: a controller for controlling a projection system (column 33, line 4), said controller comprising: a processing unit configured to execute code (column 33, line 6); an interface coupled to receive image data indicative of at least one image to be displayed (column 33, lines 7-8); and memory electrically coupled to store data and said code (column 33, line 9), said data and said code including a beam-steering drive module configured to drive a beam-steering spatial light modulator (SLM) with a first set of drive values to place said beam-steering SLM in a first state at a first time (column 33, lines 10-15), and drive said beam-steering SLM with a second set of drive values that cause said beam-steering SLM to transition from said first state of said beam-steering SLM to a second state of said beam-steering SLM at a second time (column 33, lines 16-20), and a temporal lightfield simulation module configured to model said transition of said beam-steering SLM from said first state to said second state (column 33, lines 22-25), determine a third state of said beam-steering SLM at a third time based at least in part on said model of said transition of said beam-steering SLM (column 34, lines 1-4), said third time occurring between said first time and said second time (column 34, lines 4-5), and generate a lightfield simulation of a lightfield generated by said beam-steering SLM at said third time based at least in part on said third state of said beam-steering SLM (column 34, lines 6-9).
Claim 30 reads on patented claim 13 as follow: the temporal lightfield simulation module is configured to model said transition of said beam-steering SLM (column 33, lines 22-23) based at least in part on an age of said beam-steering SLM (column 32, lines 8-9).
Claim 31 reads on patented claim 13 as follow: the temporal lightfield simulation module is configured to model said transition of said beam-steering SLM (column 33, lines 22-23) based at least in part on said first state and said second state of said beam-steering SLM (column 33, lines 22-25).
Claim 32 reads on patented claim 4 as follow: the temporal lightfield simulation module is configured to model said transition of said beam-steering SLM (column 33, lines 22-23) based at least in part on physical characteristics of a liquid crystal layer of said beam-steering SLM (column 32, lines 19-21).
Claim 33 reads on patented claim 5 as follow: the beam-steering SLM includes a plurality of pixels (column 32, line 23); and said temporal lightfield simulation module is configured to model said transition of said beam-steering SLM on a pixel-by-pixel basis (column 32, lines 25-28).
Claim 34 reads on patented claim 6 as follow: the beam-steering SLM includes a plurality of pixels (column 32, line 30); and said temporal lightfield simulation module is configured to model said transition of said beam-steering SLM based at least in part on crosstalk between pixels of said plurality of pixels (column 32, lines 34-36).
Claim 35 reads on patented claims 1 and 14 as follow: a beam-steering spatial light modulator (SLM) configured to be driven with a first set of beam-steering drive values at a first time and a second set of beam-steering drive values at a second time (column 34, lines 13-16), said first set of beam-steering drive values causing said beam-steering SLM to be in a first state (column 34, lines 16-17), and said second set of beam-steering drive values causing said beam-steering SLM to be in a second state (column 34, lines 18-19); and means for modeling a transition of said beam-steering SLM from said first state to said second state (column 31, lines 56-57) and determining a third state of said beam-steering SLM at a third time based at least in part on said model of said transition of said beam-steering SLM (column 31, lines 63-65), said third time occurring between said first time and said second time (column 31, lines 66-67); and a lightfield simulator configured to generate a lightfield simulation of a lightfield generated by said beam-steering SLM at said third time based at least in part on said third state of said beam-steering SLM (column 32, lines 1-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peng et al. (US Pub. No. 2009/0160877 A1) discloses a method and apparatus for image enhancement in a display illuminated by a lighting device. Enhancement is via use of a non-linear mapping function. An illumination level for the lighting device is determined and used with the mapping function to find a compensation factor for each pixel of the image. The brightness property of each pixel is adjusted by its compensation factor.
Inuzuka (US Pub. No. 2008/0150880 A1) teaches crosstalk occurring in association with reduction of power consumed by the backlight module is stabilized. An input signal is processed by a signal processing circuit to be divided into an RGB backlight quantity and subpixel transmittance. Based on the quantity, a correction coefficient calculation circuit calculates a correction coefficient. A subpixel transmittance correcting circuit receives the coefficient to correct the subpixel transmittance to output corrected subpixel transmittance. The transmittance is inputted to an LCD driver circuit to drive an LCD panel. The RGB backlight quantity is inputted to an LED driver circuit to drive an LED backlight.
Toyooka (US Pub. No. 2008/0084510 A1) shows displaying an image by adjusting upper limit of brightness of the image projection light. Here, determines the target value, according to analysis result of the image data, for the detected brightness of the image projection light, and adjust the upper limit of brightness of the image projection light to cause the detected brightness to approach the target value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
07/30/2022